DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1409295 to Austin in view of US Pub No. 2008/0121461 to Gross.
Regarding Claims 1-12, 18-19 and 21-22
	Austin teaches a flooring comprising a multilayer structure comprising at least one wear layer and a decorative layer, the decorative layer being in the form of a non-woven textile sheet and printing on one surface of said sheet with ink (pigmented substrate) (Austin, abstract, page 2, lines 43-48, 68-97, claim 1-2). Austin teaches that the wear layer is formed of a plastisol coated on the non-woven textile sheet and wherein the flooring is in a roll form (Id., page 6, lines 37-55, examples). Austin teaches that the multilayer structure includes a sublayer on the reverse side of the nonwoven component (Id.). Austin teaches that the ink may comprise pigmented water-based inks (Id., page 5 line 125- page 6, line 3).
Austin does not appear to specify the structure or materials of the non-woven component. However, However, Gross teaches a nonwoven component for use as a flooring (Gross, abstract, paragraph [0008]). Gross teaches that the nonwoven may comprise a thermoplastic binder in an amount of 5 to 70% such as ethylene-vinyl acetate (Id., paragraph [0122] and [0143]). Goss teaches that the nonwoven may comprise a mixture of natural fibers such as cellulose fibers and synthetic fibers or synthetic mineral fibers such as polyester or glass (Id., paragraph [0130], [0131]). Gross teaches that the fiber mixtures may be included in a 50/50 mixture which overlaps the claimed range of 20-80/80-20 (Id., table 9). Gross teaches that the nonwoven has a grammage between 10 and 150 gsm, which overlaps the claimed range of between 20 and 40 gsm (Id., paragraph [0122]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite flooring structure of Austin and to include as the nonwoven layer, the nonwoven component of Gross, motivated by the desire to form a conventional flooring having improved thermal and acoustic insulation properties and utilizing a nonwoven material demonstrably suitable for use in a floor covering composite structure. 
Regarding Claim 13
	Gross teaches that the nonwoven may be attached to a carrier material (reinforcing frame) (Gross, paragraphs [0147]-[0149]) which can provide support to the nonwoven material or provide flame barrier characteristics (Id., example 98). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Austin and to include a carrier layer (reinforcing frame) as taught by Gross on the side of the nonwoven facing the sub-layer, motivated by the desire to provide support and flame resistance to the non-woven and to the composite structure. 
Regarding Claim 20
Regarding the decoration being printed using an inkjet print method, this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786